Citation Nr: 0505243	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  00-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for skin disability, to 
include on the basis of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
February 1970, to include combat service in Vietnam from 
March 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  This case was remanded by the Board in 
August 2003; it was returned to the Board in December 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his current skin disorder 
originated in service, including on the basis of exposure to 
herbicides.  Service medical records show that he was treated 
in March 1968 (5 days after arriving in Vietnam) for hand 
swelling and mild acneiform eruption on his chest.  The 
examiner indicated that the condition was probably a 
combination of insect bites and recent sandbagging activity.  
In July 1968 he was treated for lesions on his right leg and 
buttocks diagnosed as ringworm with secondary infection.  
Post-service medical records show treatment for dermatitis 
and dyshydrotic eczema.

In a June 1999 statement, a VA dermatologist indicated that 
he believed the veteran's skin condition, described as 
exfoliative dermatitis, was due to Agent Orange exposure; the 
physician did not elaborate further.  In a June 1999 
statement, Neils Greenhouse, M.D., noted that the veteran had 
exfoliative folliculitis and eczema dermatitis, and concluded 
that the skin condition was directly related to Agent Orange 
exposure in Vietnam.  Dr. Greenhouse did not elaborate 
further.  

In a May 2002 statement, Fuad S. Farah, M.D., indicated that 
he had reviewed available records for the veteran, and noted 
that the appellant was exposed to Agent Orange in service.  
He observed that no skin lesions were evident in service, and 
that the veteran first evidenced skin lesions many years 
after service.  Dr. Farah concluded that the veteran likely 
had contact dermatitis, possibly due to exposure to household 
materials that he came in contact with at the current time.  
He recommended, however, uroporphyrin testing in the veteran, 
noting that if the porphyrins were positive, the appellant's 
skin condition could be related easily to Agent Orange 
exposure.  If they were negative, the most likely diagnosis 
would be contact dermatitis.

In April 2003, VA contacted Dr. Farah and requested that he 
prepare an addendum to his May 2002 statement addressing, 
inter alia, whether it was at least as likely as not that the 
diagnosed dermatitis is related to the veteran's service, 
including Agent Orange exposure.  Dr. Farah was specifically 
informed that if uroporphyrin testing of the veteran was 
necessary to offer this opinion, the testing should be 
conducted.

In a May 2003 statement, Dr. Farah responded by indicating 
that he did not see a relationship between contact dermatitis 
appearing in the late 1970s and the veteran's service.  He 
indicated, however, that testing of the veteran's urine for 
porphyrin was reasonable, particularly in light of the 
suggestion that dermatitis of the hands could be exacerbated 
by sun exposure.

None of the skin disorders documented in the file is a 
disease for which a presumption of service connection is 
recognized by VA on the basis of exposure to herbicides.  See 
38 C.F.R. § 3.309(e) (2004).  Moreover, the Secretary of VA, 
based on a January 2003 report by the National Academy of 
Sciences (NAS), determined that the comprehensive review and 
evaluation of the available literature which NAS conducted in 
conjunction with the report permitted VA to identify all 
conditions for which the current body of knowledge supported 
a finding of an association with herbicide exposure.  The 
Secretary therefore determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See 68 Fed. 
Reg. 27,630-41 (May 20, 2003).

As indicated above, the June 1999 medical opinions do not 
explain the basis for the conclusion that the veteran's 
current skin disorder is related to herbicide exposure.  Dr. 
Farah, while concluding that the veteran's current skin 
disorder was not related to service, nevertheless identified 
a specific type of urine test which he suggested will resolve 
whether the skin disorder is related to herbicide exposure.  
In his May 2003 statement, Dr. Farah continued to suggest 
that the referenced urine test was relevant to the instant 
claim.  Given the suggestion by Dr. Farah that a specific 
diagnostic test is relevant to determining whether the 
veteran's current skin disability is related to service, a 
remand is warranted.

The Board lastly notes that in March 2004 correspondence, VA 
notified the veteran of what evidence he was responsible for 
submitting in connection with his claim and of what evidence 
VA would obtain on his behalf.  The correspondence also 
suggested he submit pertinent evidence in his possession.  
With respect to the information and evidence necessary to 
substantiate his claim, the correspondence unfortunately 
advised him only as to substantiating a claim based on 
presumptive service connection.  That is, he was advised that 
to substantiate his claim, he had to submit evidence of a 
current disability, the earliest date of manifestation, and 
evidence of service in Vietnam.  The instant claim is, 
however, not simply based on a theory of presumptive service 
connection.  Rather, it is also based on a theory of 
entitlement to direct service connection.  See generally, 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran is hereby advised that in order to substantiate 
his claim on the basis of entitlement to direct service 
connection, the competent evidence must show a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for a VA 
dermatological examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of his skin 
disability.  All indicated studies, 
tests and evaluations, to include 
porphyrin urine testing, deemed 
necessary must be performed.  The 
examiner must opine whether it is at 
least as likely as not that the 
veteran's skin disorder is 
etiologically related to the 
appellant's period of service, to 
include exposure to herbicides 
therein.  The claims folder must be 
made available to the examiner for 
proper review of the medical 
history.  

2.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development action, as 
well as any other development that 
may be in order, has been conducted 
and completed in full.  The RO 
should review the examination report 
to ensure that it is in complete 
compliance with the directives of 
this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at 
once.   

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit 
sought on appeal is not granted to 
the veteran's satisfaction, the RO 
must issue a supplemental statement 
of the case, and provide the 
appellant and his representative 
with an opportunity to respond.   
The RO is advised that they are to 
make a determination based on the 
law and regulations in effect at the 
time of their decision, to include 
any further changes in VCAA and any 
other applicable legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


